Citation Nr: 1028702	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a heart disability, 
including atrial fibrillation, to include as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 
1968 to June 1970.  He also had service in the Army National 
Guard and Active Guard Reserve (AGR).  He had full-time AGR 
service under Title 10, United States Code, from January to 
September 1979, and under Title 32, United States Code, from 
September 1979 to September 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO.  The 
Board remanded the case for additional development in May 2009.


FINDINGS OF FACT

1.  The Veteran's only identified heart disability is atrial 
fibrillation; he also has hypertension.

2.  It is at least as likely as not that the Veteran's 
hypertension can attributed to his period of full-time AGR 
service from September 1979 to September 1992.

3.  It is at least as likely as not that the Veteran's atrial 
fibrillation can be attributed to service-incurred hypertension.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, atrial 
fibrillation is proximately due to or the result of service-
incurred hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection is also 
warranted where the evidence of record shows that a chronic 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 
7 Vet. App. 439 (1995).

In the present case, the record shows that the Veteran smoked 
during service, that he was obese, and that he was treated for 
alcohol dependence.  During a period of in-service 
hospitalization beginning in September 1991, the following blood 
pressure readings were obtained: 140/96, 138/82, 138/90, 134/92, 
130/86, 128/92, 136/96, 122/90, 132/90, 122/90, 124/88, 124/80, 
and 128/78.  On in-service examination in March 1992, he reported 
a history of "palpitation or pounding heart."  He described it 
as a brief "flutter" lasting from five to 10 seconds.  His 
blood pressure was recorded as 140/96, and he was diagnosed with 
hypertension.  The examiner indicated that the high blood 
pressure was associated with alcoholism.

When the Veteran was examined for purposes of separation from AGR 
service in August 1992, he again reported a history of 
"palpitation or pounding heart."  His blood pressure was 
124/82.  On VA examination in March 1993, he was found to be 
hypertensive with a blood pressure of 170/90.  He was later 
diagnosed, and treated for, a heart disability; specifically, 
atrial fibrillation.  He is service connected in part for the 
residuals of a stroke secondary to his service connected 
diabetes.

In March 2010, a VA cardiologist reviewed the Veteran's claims 
file for purposes of offering an opinion as to the etiology of 
the Veteran's atrial fibrillation.  Based on elevated blood 
pressure readings documented in service, and the further elevated 
reading on VA examination in March 1993 (approximately six months 
after the Veteran's release from AGR duty), the examiner opined, 
in effect, that hypertension should be service connected.  The 
examiner further opined that "[t]he most likely causal factor 
for [the Veteran's] atrial fibrillation is his long-standing 
hypertension," and that "his hypertension is more than 50% 
likely to be the cause of his atrial fibrillation . . . ."

Following a thorough review of the evidence, and the applicable 
law and regulations, the Board finds that the evidence supports 
the Veteran's claim.  Although the in-service examination report 
from March 1992 suggests that the Veteran's high blood pressure 
readings in service may have been due to alcoholism, no 
supporting rationale was provided to support that theory of 
etiology over any other.  See, e.g., Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (a medical opinion that contains 
only data and conclusions is not entitled to any weight).  As 
noted above, the Veteran was also obese.  In the Board's view, 
the totality of the evidence, including the March 2010 opinion 
from the VA cardiologist, is sufficient to generate a reasonable 
doubt as to whether the Veteran's hypertension can properly be 
attributed to his period of full-time AGR service from September 
1979 to September 1992.  38 C.F.R. § 3.102 (2009).  The evidence 
is also sufficient to demonstrate that his atrial fibrillation 
can reasonably be attributed to service-incurred hypertension.  
The appeal is granted.

The Veteran's only identified heart disability is atrial 
fibrillation.  Because the Board is granting service connection 
for that disability, there is no need to engage in any analysis 
with respect to whether the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)), have been satisfied as they 
pertain to the question of service connection.  That matter is 
moot.



                                                                     
(CONTINUED ON NEXT PAGE)



ORDER

Service connection for atrial fibrillation is granted as 
secondary to service-incurred hypertension.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


